Title: From George Washington to the Essex County Committee of Safety, 21 June 1776
From: Washington, George
To: Essex County Committee of Safety



Gentn
[New York, 21 June 1776]

The absolute necessity of preventing all Correspondence between the Inhabitants of this Country and our Enemies, obliges me to every degree of Intelligence that lead to the Channel of such Intercourse—Doctor William Burnet of New Ark can inform you of certain Insinuations and charges against Part of the Army under my Command, as if they were liable to Bribery and Corruption, in permitting Persons to go from Staten Island to the Men of War at or near Sandy Hook, and as the Person from whom he has received his Intelligence resides at New Ark within the District of your Committee, I must request it as a matter of great Importance, that your Committee will as soon as possible call on David Ogden Esqr., to declare who the Person was, who

informed him that he had engaged the guard of the Rifle-Men at Staten Island to carry him on Board the Men of War, with all the Circumstances within his Knowledge; and also that you do call on the Person whom he points out to be his Informant, to declare every Circumstance within his Knowledge, relative to the Matter.

G. Washington

